DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0006] the phrase “cooled by the thermal management subsystem..” contains an extra period and should be removed. In paragraph [0067] the phrase “proximate the exterior of housing 314” should read “proximate the exterior of the motor drive housing 314.” In paragraph [0067] “near the top of the motor housing)” should read “(near the top of the motor drive housing).” In paragraph [0067] the phrase “downward from the exterior of the motor housing” should read “downward from the exterior of the motor drive housing.” In paragraph [0068] the phrase “the motor housing 314” should read “the motor drive housing 314.” In paragraph [0075] the phrase “appropriate use of harmonic control algorithms are a motor drive feature” should read “appropriate use of harmonic control algorithms is a motor drive feature.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 recites “means for two phase change cooling” which is recited again in claim 16. This means-plus-function language is interpreted in accordance with the disclosure of instant specification paragraph [0043].
Claim 16 recites “means for immersion cooling of the inverter.” This means-plus-function language is interpreted in accordance with the disclosure of instant specification paragraph [0045]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0007007 to Haran (hereinafter Haran) in light of U.S. Patent No. 9,414,520 to Campbell et al. (hereinafter Campbell).
Regarding claim 1, Haran teaches an electric propulsion assembly (FIG. 9, 150) comprising: an electric motor (FIG. 1B, 40), wherein the electric motor is a permanent magnet synchronous motor (Paragraph [0005]), a motor drive (FIG. 7, 110, FIG. 14, 214) coupled to the electric motor (FIG. 7), wherein the motor drive includes each of an inverter (FIG. 7, 114) including a plurality of wide bandgap semiconductor devices (Paragraph [0089]); and a thermal management subsystem by which at least a first portion of the electric motor is cooled (Paragraph [0091]). 
Haran does not teach the semiconductor devices being field effect transistors (FETs) and a controller coupled at least indirectly to the FETs and configured to control the FETs by way of pulse width modulation (PWM) control; and the thermal management subsystem by which at least a second portion of the motor drive is cooled.
	However, Campbell, which is in the same field of endeavor of aeronautics as Haran, teaches the semiconductor devices being FETs (FIG. 1, 34), a controller (FIG. 1, 46) coupled at least indirectly to the FETs and configured to control the FETs by way of pulse width modulation (PWM) control (Column 3, lines 32-34), and the thermal management subsystem cooling a second portion of the motor drive (Column 4, lines 1-14).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran with the FETs, controller, PWM control scheme, and motor drive cooling of Campbell since these devices provide effective control and improved cooling to the motor, overall improving system performance and efficiency.
Regarding claim 2, Haran in view of Campbell teaches the electric propulsion system of claim 1, wherein Haran further teaches the thermal management subsystem including a first subsystem portion that is part of the electric motor (FIG. 8A, 140, 144), by which the first portion of the electric motor is cooled (Paragraph [0091]).
Haran does not teach the thermal management subsystem additionally including a second subsystem portion that is part of the motor drive, by which the second portion of the motor drive is cooled.
However, Campbell teaches the thermal management subsystem additionally including a second subsystem portion that is part of the motor drive (FIG. 2, 22, 60), by which the second portion of the motor drive is cooled (Column 4, lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran with the motor drive cooling of Campbell to improve thermal efficiency and increase system performance. 
Regarding claim 3, Haran in view of Campbell teaches the electric propulsion system of claim 2, wherein Haran further teaches it further comprising one or more heat pipes (FIG. 14, 280, 282), and a plurality of fins (FIG. 14, 220) wherein the fins are arranged along exterior portions of the motor and, during operation of the electric propulsion system, are exposed to air flow (Paragraph [0107]), wherein the first subsystem portion of the thermal management subsystem provides additional cooling by way of one or more heat pipes (Paragraph [0120]-[0121]), and wherein the additional cooling occurs by way of heat dissipation via the fins by which heat is extracted from the fins due to the air flow (Paragraph [0107]).
Haran does not teach the electric propulsion system further comprising coolant, and a plurality of fins, wherein the fins are arranged along exterior portions of the motor drive, wherein the second subsystem portion of the thermal management subsystem provides additional cooling by way of coolant, and wherein the immersion cooling occurs by way of heat dissipation via the fins by which heat is extracted from the fins due to the air flow.
However, Campbell teaches the electric propulsion system further comprising coolant (FIG. 2, 60), and a plurality of fins (FIG. 1, 22), wherein the fins are arranged along exterior portions of the motor drive, wherein the second subsystem portion of the thermal management subsystem provides additional cooling by way of coolant (Column 4, lines 1-9), and wherein the immersion cooling occurs by way of heat dissipation via the fins by which heat is extracted from the fins due to the air flow (Column 4, lines 12-14).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electric propulsion system of Haran with the coolant of Campbell since liquid cooling has a higher rate of heat transfer than air cooling which results in more effective cooling of motor drive components.
Regarding claim 9, Haran in view of Campbell teaches the electric propulsion system of claim 1, wherein Haran further teaches the motor drive being directly mounted to the electric motor (Paragraph [0103]).
Haran does not teach the first housing of the motor drive including a plurality of fins.
However, Campbell further teaches the first housing of the motor drive including a plurality of fins (FIG. 1, 22).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the electric propulsion system of Haran with the motor drive fins of Campbell since the addition of fins give a greater surface area for ambient air to interface with, increasing the cooling capacity of the system.
Regarding claim 11, Haran in view of Campbell teaches the electric propulsion system of claim 1.
Haran does not teach the device wherein the wide bandgap semiconductor field effect transistors (FETs) are Silicon Carbide (SiC) metal oxide semiconductor field effect transistors (MOSFETs) and the MOSFETs are directly bonded to electrical terminals of the motor drive.
 However, Campbell teaches the device wherein the wide bandgap semiconductor field effect transistors (FETs) are Silicon Carbide (SiC) metal oxide semiconductor field effect transistors (MOSFETs) (Column 3, lines 9-13) and the MOSFETs are directly bonded to electrical terminals of the motor drive (Column 4, lines 35-37, since the MOSFETs are discrete components they are implicitly directly bonded to terminals of the motor drive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran with the SiC MOSFETs of Campbell since SiC MOSFETs are high-power switching devices that allow for higher power delivery which is critical in the realm of electric propulsion and aeronautics.
Regarding claim 12, Haran in view of Campbell teaches the electric propulsion system of claim 1, wherein Haran further teaches a vehicle comprising the electric propulsion system of claim 1, wherein the vehicle is an airplane (Paragraph [0010]).
Regarding claim 13, Haran teaches a method of operating an electric propulsion system (Abstract), the method comprising: providing the electric propulsion system (FIG. 9, 150), wherein the electric propulsion system includes an electric motor (FIG. 1B, 40), a motor drive (FIG. 7, 110, FIG. 14, 214), and a thermal management subsystem by which at least a first portion of the electric motor is cooled (Paragraph [0091]), wherein the electric motor is a permanent magnet synchronous motor (Paragraph [0005]) and wherein the motor drive is coupled to the electric motor (FIG. 7) and includes an inverter including a plurality of wide bandgap semiconductor devices (Paragraph [0089]).
Haran does not teach the thermal management subsystem cooling at least a second portion of the motor drive, the semiconductor devices being field effect transistors (FETs), a controller coupled at least indirectly of the FETs and configured to control the FETs by way of pulse width modulation (PWM) control; and cooling at least one portion of the electric propulsion system by way of one or both of liquid convection and evaporative heat transfer.
However, Campbell teaches the thermal management subsystem cooling at least a second portion of the motor drive (Column 4, lines 1-14), the semiconductor devices being field effect transistors (FETs) (FIG. 1, 34), a controller (FIG. 1, 46) configured to control the FETs by way of pulse width modulation (PWM) control (Column 3, lines 32-34); and cooling at least one portion of the electric propulsion system by way of liquid convection (Column 1, lines 52-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran with the FETs, controller, PWM control scheme, and liquid convection cooling of Campbell since these devices provide efficient control and more effective cooling of the motor, resulting in an overall increase in system performance and efficiency.
Regarding claim 14, Haran in view of Campbell teaches the method of claim 13, wherein Haran further teaches the electric propulsion system having an architecture in which the electric motor is passively cooled, without using any pumps or compressors, by which heat is removed into a surrounding airstream (Paragraph [0107]).
Haran does not disclose the electric propulsion system having an architecture in which the motor drive is passively cooled, without using any pumps or compressors, by which heat is removed into a surrounding airstream.
However, Campbell teaches the electric propulsion system having an architecture in which the motor drive is passively cooled, without using any pumps or compressors, by which heat is removed into a surrounding airstream (Column 4, lines 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran with the passively-cooled motor drive of Campbell since the area of use of the motor is in aeronautics where a surrounding airstream is readily available and provides a simple solution to passive cooling of the system.
Claims 4, 5, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haran in view of Campbell as applied to claim 1 above, and further in view of U.S. Patent No. 9,812,243 to White et al. (hereinafter White ‘243).
Regarding claim 4, Haran in view of Campbell teaches the electric propulsion system of claim 1, wherein the thermal management subsystem operates to provide immersion cooling (Campbell Column 2, lines 53-57) of the motor drive, by way of a fluid (Campbell FIG. 2, 60), wherein the fluid is a dielectric fluid (Campbell Column 4, lines 15-22) and is positioned within an internal chamber (Campbell FIG. 1, 14) within a motor housing (Haran FIG. 14) of the motor drive, wherein each of the motor drive, motor housing, and internal chamber is substantially annular (Haran FIG. 14).
Haran in view of Campbell does not teach the thermal management subsystem operating to provide immersion two-phase cooling of the motor drive, wherein a liquid portion of the fluid occupies a first portion of the internal chamber substantially up to a level within the internal chamber, such that a second portion of the internal chamber is occupied by a gaseous material.
However, White ‘243, which is in the same field of endeavor of liquid cooling as Campbell, teaches the thermal management subsystem operating to provide immersion two-phase cooling of the motor drive (Abstract), wherein a liquid portion of the fluid (FIG. 1, 38) occupies a first portion of the internal chamber substantially up to a level (FIG. 1, 40) within the internal chamber, such that a second portion of the internal chamber is occupied by a gaseous material (FIG. 1, 42).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran in view of Campbell with the two-phase immersion cooling system of White ‘243 since two-phase immersion cooling has a higher cooling efficiency compared to single-phase liquid immersion cooling.
Regarding claim 5, Haran in view of Campbell teaches the electric propulsion system of claim 1, wherein the thermal management subsystem is configured to perform liquid convection (Campbell Column 1, lines 52-66).
Haran in view of Campbell does not teach the thermal management subsystem including a co-packaged heat exchanger, and wherein the thermal management subsystem includes at least one cooling loop and is also configured to perform two-phase cooling.
However, White ‘243 teaches the thermal management subsystem including a co-packaged heat exchanger (FIG. 1, 14), and wherein the thermal management subsystem includes at least one cooling loop (Column 6, lines 15-17) and is also configured to perform two-phase cooling (Column 5, lines 61-67, Column 6, lines 1-4).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran in view of Campbell with the two-phase immersion cooling system of White ‘243 since the two-phase immersion cooling system has a higher cooling efficiency compared to single-phase liquid immersion cooling.
Regarding claim 8, Haran in view of Campbell teaches the electric propulsion system of claim 1, wherein the wide bandgap semiconductor FETs of the inverter are high power, high temperature (Campbell Column 2, lines 53-57, Column 4, lines 27-31) power electronics components (Campbell FIG. 1, 32), wherein the controller includes low power, low temperature (Campbell Column 3, lines 63-67) control electronics components (Campbell FIG. 1, 46), wherein the controller is positioned vertically below the FETs (Campbell FIG. 1), wherein the control electronics components of the controller are cooled by liquid convection (Campbell Column 1, lines 52-66), wherein the FETs of the inverter are cooled by liquid convection (Campbell Column 1, lines 52-66), and wherein the liquid convection is performed by way of a low viscosity, high dielectric strength fluid (Campbell Column 4, lines 15-22). 
Haran in view of Campbell does not teach the FETs of the inverter being also cooled by evaporative heat transfer.
However, White ‘243 teaches the FETs of the inverter being cooled by evaporative heat transfer (Column 5, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran in view of Campbell with the two-phase immersion cooling system of White ‘243 since two-phase immersion cooling has a higher cooling efficiency compared to single-phase liquid immersion cooling.
Regarding claim 15, Haran in view of Campbell teaches the method of claim 13.
Haran in view of Campbell does not teach the cooling of the at least one portion of the electric propulsion system being performed at least in part by means for two phase change cooling. 
However, White ‘243 does teach the at least one portion of the electric propulsion system being performed at least in part by means for two-phase change cooling. This means for two-phase change cooling entails the liquid coolant in the internal chamber filling the internal chamber up to a level (FIG. 1, 40) above which is a region of gaseous coolant (FIG. 1, 42) wherein the liquid coolant evaporates/vaporizes (Column 4, lines 45-50) and then condenses/liquifies (Column 5, lines 61-67) in an upper region of the internal chamber via bubbles (FIG. 3, 56) that form at locations below the level and travel vertically upward through the liquid (Column 4, lines 45-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran in view of Campbell with the two-phase immersion cooling system of White ‘243 since two-phase immersion cooling has a higher cooling efficiency compared to single-phase liquid immersion cooling.
Regarding claim 16, Haran in view of Campbell further in view of White ‘243 teaches the method of claim 15, wherein the means for two-phase change cooling includes a means for immersion cooling of the inverter wherein Campbell further teaches the means for immersion cooling of the inverter entailing a liquid coolant (FIG.2, 60) conducting heat from electronics components to the outside (Column 4, lines 10-14) by way of fins (FIG. 1, 22) exposed to ambient air.
Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haran in view of Campbell as applied to claim 1 and 13 above, and further in view of U.S. Patent No. 8,283,818 to Hassett et al. (hereinafter Hassett).
Regarding claim 6, Haran in view of Campbell teaches the electric propulsion system of claim 1.
Haran in view of Campbell does not teach the thermal management subsystem including a heat pipe having a condensing end that is positioned so as to be exposed to an airstream passing by the electric propulsion system during operation.
However, Hassett, which is in the same field of endeavor as Haran of electric motors, teaches the thermal management subsystem including a heat pipe (FIG. 2, 20, 22) having a condensing end (FIG. 2, 23) that is positioned so as to be exposed to an airstream passing by the electric propulsion system during operation (Column 8, lines 7-17). It would have been obvious to one of ordinary skill in the art to add the heat pipes of Hassett to the electric propulsion system of Haran in view of Campbell since the heat pipes increase the cooling capability of the motor being transferring heat from hard to access locations to the exterior of the motor (Column 3, lines 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran in view of Campbell with the heat pipes of Hassett since the addition of heat pipes adds additional cooling capacity to the overall system.
Regarding claim 7, Haran in view of Campbell teaches the electric propulsion system of claim 1.
Haran in view of Campbell does not teach the arrangement wherein the thermal management subsystem includes at least one oscillating heat pipe that connects the inverter and hot regions of the electric motor with at least one condensing end so as to transport heat from the inverter and hot regions to the at least one conducting end, wherein the at least one condensing end is positioned so as to be exposed to an airstream passing by the electric propulsion system during operation.
However, Hassett teaches the arrangement wherein the thermal management subsystem includes at least one oscillating heat pipe (FIG. 2, 20, 22) that connects the inverter and hot regions of the electric motor (Column 3, lines 33-39) with at least one condensing end (FIG. 2, 23) so as to transport heat from the inverter and hot regions to the at least one conducting end, wherein at least one condensing end is positioned so as to be exposed to an airstream passing by the electric propulsion system during operation (Column 8, lines 7-17).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric propulsion system of Haran in view of Campbell with the heat pipes of Hassett since the addition of heat pipes adds additional cooling capacity to the overall system.
Regarding claim 19, Haran in view of Campbell teaches the method of claim 13.
Haran in view of Campbell does not teach the arrangement wherein the motor includes a plurality of heat pipes that extend substantially between laminations of the motor and fins arranged along an exterior surface of a motor housing, and wherein the cooling of the at least one portion of the electric propulsion system includes dissipating heat from at least one portion of the motor by way of coolant within heat pipes experiencing the liquid convection so that the heat is carried away from the fins due to the fins being exposed to air flow.
However, Hassett teaches the arrangement wherein the motor includes a plurality of heat pipes (FIG. 2, 20, 22) that extend substantially between (Column 5, lines 23-32) laminations of the motor (Column 5, lines 26-28) and fins (FIG. 13, 306) arranged along an exterior surface of a motor housing (FIG. 13), and wherein the cooling of the electric propulsion system includes dissipating heat from at least one portion of the motor by way of coolant within the heat pipes experiencing the liquid convection (Column 1, lines 44-52) so that the heat is communicated to the fins, wherein the heat is carried away from the fins due to the fins being exposed to air flow (Column 8, lines 7-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran in view of Campbell with the heat pipes of Hassett since the addition of heat pipes adds additional cooling capacity to the overall system.
Regarding claim 20, Haran teaches an electric propulsion system (FIG. 9, 150) comprising: an electric motor (FIG. 1B, 40) including an annular motor housing (FIG. 8A) including a plurality of first fins (FIG. 14, 220) arranged along a first exterior surface of the annular motor housing, a plurality of motor components; and a motor drive (FIG. 7, 110, FIG. 14, 214) coupled to the electric motor, the motor drive including an annular motor drive housing (FIG. 14).
Haran does not teach the motor components including a plurality of laminations, and a plurality of heat pipes extending substantially between the laminations and the annular motor housing at or proximate to the first fins; and the motor drive including an internal chamber and a plurality of second fins arranged along a second exterior of the annular motor drive housing., a plurality of electronics components positioned within the internal chamber and including one or more control electronics components and one or more power electronics components, and coolant positioned within the internal chamber so as to be in contact with the electronics components and with the annular motor drive housing at or proximate to the second fins, wherein during operation of the electric propulsion system, first heat is transported by the heat pipes away from the laminations for receipt by the first fins, and second heat is communicated by the coolant away from the electronics components for receipt by the second fins, the first heat being carried away from the first fins and the second heat being carried away from the second fins due to air flow passing along the electric propulsion system.
	However, Campbell and Hassett teach the motor components including a plurality of laminations (Hassett Column 5, lines 26-28), and a plurality of heat pipes (Hassett FIG. 2, 20, 22) extending substantially between the laminations (Hassett Column 23-32) and the annular motor housing at or proximate to the first fins; and the motor drive including an internal chamber (Campbell FIG. 1, 14) and a plurality of second fins (Campbell FIG. 1, 22) arranged along a second exterior of the annular motor drive housing, a plurality of electronics components positioned within the internal chamber and including one or more control electronics components (Campbell FIG. 1, 46) and one or more power electronics components (Campbell FIG. 1, 32), and coolant (Campbell FIG. 2, 60) positioned within the internal chamber so as to be in contact with the electronics components (Campbell Column 4, lines 1-5) and with the annular motor drive housing (Campbell Column 4, lines 10-12) at or proximate to the second fins, wherein during operation of the electric propulsion system, first heat is transported by the heat pipes away from the laminations (Hassett Column 3, lines 33-39) for receipt by the first fins, and second heat is communicated by the coolant away from the electronics components (Campbell Column 4, lines 2-5) for receipt by the second fins, the first heat being carried away from the first fins (Hassett Column 8, lines 7-17) and the second heat being carried away from the second fins (Campbell Column 4, lines 12-14) due to air flow passing along the electric propulsion system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran with the motor drive cooling of Campbell since it would increase the cooling efficiency of the motor drive region and improve performance of the system as a whole. It would then have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric propulsion system of Haran in view of Campbell with the heat pipes of Hassett since the addition of heat pipes would provide additional cooling capacity to the motor region and further improve performance of the system as a whole.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haran in light of Campbell as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0028341 to White (hereinafter White ‘341).
Regarding claim 10, Haran in view of Campbell teaches the electric propulsion system of claim 1, wherein Haran further teaches neutrals of each winding phase of the electric motor extend outward from the electric motor (FIG. 6, 62) in an open winding topology (FIG. 6). Haran in view of Campbell does not teach the motor drive having a modular H-bridge inverter structure including a plurality of H-bridge drives, wherein the respective H-bridge drives govern respective amounts of power applied to respective windings of the motor, and wherein the electrical propulsion system lacks any differential mode inductors and also lacks any common mode inductor.
However, White ‘341, which is in the same field of endeavor as Campbell regarding electrical circuits, teaches the motor drive having a modular H-bridge (FIG. 2, 114) inverter structure (FIG. 2, 102) and including a plurality of H-bridge drives (FIG. 2), wherein the respective H-bridge drive governs respective amounts of power applied to respective windings of the motor (Paragraph [0024]) and wherein the electrical propulsion system lacks any differential mode inductors and also lacks any common mode inductor (Paragraph [0005]-[0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric propulsion system of Haran in view of Campbell with the electrical structure of White II and remove the differential and common mode inductors of Campbell because eliminating common mode voltage requires no need for voltage filters which are heavy (Paragraph [0025]). Removing them reduces the weight of the overall electric propulsion system, which is critical for aircraft.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haran in view of Campbell as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2020/0093025 to Enright et al. (hereinafter Enright).
Regarding claim 17, Haran in view of Campbell teaches the method of claim 13, wherein the motor drive includes an annular motor drive housing (Haran FIG. 14) having an internal chamber (Campbell FIG. 1, 14) within which are positioned the inverter (Haran FIG. 7, 114), the controller (Campbell FIG. 1, 46), and coolant (Campbell FIG. 2, 60) and heat is conducted away from the coolant through the annular motor drive housing to fins (Campbell FIG. 1, 22) arranged along an exterior surface of the annular motor drive housing, wherein the heat is carried away from the fins due to the fins being exposed to air flow (Campbell Column 4, lines 12-14).
Haran in view of Campbell does not teach the coolant both partly in a liquid form below a level and a gaseous form above the level, and wherein the cooling of the at least one portion of the electric propulsion system includes dissipating heat from at least one portion of the motor drive by way of the coolant, wherein the dissipating of the heat includes each of: experiencing the liquid convection when a first portion of the coolant that is in the liquid form is heated; experiencing the evaporative heat transfer when either the first portion or a second portion of the coolant that is in the liquid form evaporates to take on the gaseous form.
However, Enright, which is in the same field of endeavor as Campbell of liquid cooling, teaches the coolant both partly in a liquid form (FIG. 1, 140) below a level and a gaseous form above the level (Paragraph [0028]), and wherein the cooling of the at least one portion of the electric propulsion system includes dissipating heat from the at least one portion of the motor drive by way of the coolant, wherein the dissipating of the heat includes each of: experiencing the liquid convection when a first portion of the coolant that is in the liquid form is heated (Paragraph [0027]); experiencing the evaporative heat transfer when either the first portion or a second portion of the coolant that is in the liquid form evaporates to take on the gaseous form (Paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single-phase immersion cooling of Campbell with the two-phase immersion cooling of Enright since two-phase immersion cooling has a higher cooling efficiency than single-phase immersion cooling.
Regarding claim 18, Haran in view of Campbell in further view of Enright teaches the method of claim 18, wherein Enright further teaches filling at least partly the internal chamber of the annular motor drive housing with a first portion of the coolant that is in the liquid form (Paragraph [0031]-[0032]); and allowing at least a second portion of the coolant that is in the gaseous form to displace air from the internal chamber (Paragraph [0063])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.R./Examiner, Art Unit 4174  



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832